DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Within line 8 of claim 1, the recitation, “the edge of the band” should be “an edge of the band” to avoid antecedent basis issues.
Within lines 1-2 of claim 11, the recitations, “an edge of the opening” and “an edge of the band” have been previously introduced within claim 1 and therefore should be “the edge of the opening” and “the edge of the band”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the joining position" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the attachment position as introduced within parent claim 1?  Note that “a joining position” is also introduced within the second line of claim 3.
Claims 12 and 15 recite the limitation "the edge" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claims.  Note that multiple edges have been introduced within the claims.
Claim 13 recites the limitation "the body holder assembly" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that a body holder assembly is introduced within claim 5; however claim 13 is not dependent from claim 5.
All remaining claims are dependent from a rejected base claim and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLEWICZ et al. (US 6,055,921).
Regarding claims 1 and 16, OLEWICZ discloses a method for attaching a band (elastic waistband E) to a garment (G) by a robotic system comprising loading, by a band control system (190; figure 15), a band (E) in an attachment position (i.e. stretched position), the band (E) extending between rollers (53, 29, 84 and 108) (col. 12, lines 15-50) (Figures 1-8) (Note step 218 of figure 16A).  OLEWICZ discloses positioning, by a garment control system (190; figure 15), an opening of a garment (G) over the band (overfeeding of the waistband portion of the garment using bottom edge guide assembly 64) (Fig. 19A) (particularly, note col. 13, lines 21-28), the opening extending between control surface mandrels (73 including 81,82; 25; 119) aligned over the rollers (84, 108, 29 respectively) (Figures 1-3, 6A, 6B and 8).  OLEWICZ discloses attaching, by a joining device (sewing machine 16 with sewing head 17), the band (E) to the garment (G) along an edge of the opening (Fig. 19D; note that the waistband region of a garment is the “edge” of a garment/opening as claimed), where alignment of the edge of the band and the edge of the opening is controlled by independently controlling stretch of the band and stretch of the opening of the garment by the band control system (note that the tension/stretch of the garment and garment opening in a garment length direction is independently controlled by bottom edge guide assembly 64 and the top edge guide assembly 128 to enclose the elastic band as shown in figures 18B and 19C as compared to the stretch of the band E in the widthwise direction controlled by the expansion assembly 44) (Figures 1-3).  
Regarding claim 2, OLEWICZ discloses the rollers comprising a first tapered roller (roller 108; note conical/tapered section 116; figures 8 and 9) at a fixed location and a second tapered roller (53; fig. 5) at a variable location (componenet of expansion assembly 44) (Figure 3).  
Regarding claim 14, OLEWICZ discloses adjusting, by a material aligner (128 and 64), position of the edge of the opening during attachment, the adjustment substantially perpendicular to the edge of the opening (col. 17, lines 40-67) (Figures 1-3, 10A and 10B).
Regarding claim 15, OLEWICZ discloses the position of the edge of the opening being adjusted based upon a detected position of the edge (note the use of the bottom edge guide detection eye assembly 92 and the trim detection eye 164).
Regarding claim 20, OLEWICZ discloses at least a portion of the rollers (53) being adjusted based on size of the band (note movement of 44 based on band size; col. 12, lines 1-50) and at least a portion of the control surface mandrels (73) being adjusted based on size of the band (Figures 6A-6B).  

Allowable Subject Matter
Claims 5-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 5,419,268 discloses a method and apparatus for attaching sleeves to a garment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732